 618DECISIONSOF NATIONALLABOR RELATIONS BOARDEast Coast,Equipment Corporation and Steco Sales,Inc.andAluminumAWorkers,International Union,AFL-CIO,Region #4East Coast Equipment CorporationandAluminumWorkers International Union,AFL-CIO. Cases 4-CA-7104 and 4-RC-11267November -13, 1975DECISION, ORDER, AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn May 30, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, Charging Party filedexceptions' and Respondent filed a brief in opposi-tion to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.1.We adopt the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) oftheAct by threatening to reduce its employeecomplement to inhibit union activities in its plant.The Administrative Law Judge found that bycreating the impression that it would close its plant inorder to avoid bargaining with any union theRespondent also violated Section 8(a)(1).22.The complaint alleged,inter alia,that Respon-dent violated Section 8(a)(1) and (3) of the Actbecause "On or about October 25, 1974, Saul Spectorstated that the [laid off] employees . . . werepermanently laid-off upon being informed thattemporarily laid-off employees had a right to vote inthe Board conducted election to be held in Case No.4-RC-11267." The Administrative Law Judge didiChargingParty has also filed a motion to reopen the case to permitintroduction of evidencethat on or about May 10, 1975, Respondent hired anew employee Because ofour findings below, a further hearing isunnecessary.Accordingly, Charging Party's motion is denied.2In the absenceof exceptions thereto, we,pro forma,adopt this findingwith regard to Respondent'sOctober 17, 1974, speech (all dates herein are1974 unless otherwiseindicated)3 In agreement withthe Administrative Law Judge, we find that GeneralCounsel has not establishedthat the October 17 layoff was unlawfullymotivated.4There is noevidence that employees were told the layoff waspermanentEmployees testified that they were told they would be backshortly orin a few weeksRespondent Supervisor Mootz testified that heinformed someof the employees that the layoffs were "indefinite" and that221 NLRB No. 76not decide the merits of the issues as framed in thisallegation, finding instead that there was no allega-tion that Respondent explicitly "discharged" anyemployee as of October 25 and that the case was nottried on that theory. He viewed Respondent's actionsand statement of that date, as described above, asrelevant only to the question of whether the employ-ees,who earlier had been lawfully laid off, had areasonable expectancy of recall as of the date of theelection so as to, be eligible to vote therein. GeneralCounsel contends that the Administrative Law Judgeerred in not finding that the evidence established thatRespondent violated the Act as set forth in the abovecomplaint allegation. We, agree.As fully detailed' by 'the Administrative Law Judge,Respondent laid off 18 employees on October 17.3 Atthis time there was nothing to indicate their layoffswere other than temporary.4 To the contrary,Spector, at a preelection meeting held on October 25with his attorney, two union agents, and a Boardagent,5 stated that if his business improved he wouldbe calling back the 18 employees .6That all changed, however, when at thismeetingSpector was advised that laid-off employees, having areasonable expectancy of recall, are eligible to vote inBoard-conducted representation elections.Uponbeing so informed, Spector replied, "that he had nounion in his plant, and that he did not have to takethese people back . . . that if that was the case hewouldn't take them back." With these words thestatus of 18 employees was changed from that oftemporarily laid-off, with an expectation of recall, tothatof permanently laid-off employees with noexpectation of recall. Considering Spector's state-ment in context, we conclude that the sole reason forthe change was to prevent these employees fromparticipating in a Board-conducted election. Accord-ingly,we find that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.73.We cannot, however, find in Spector's state-ment any independent violation of Section8(a)(1).Spector made his comments at a prehearing confer-ence which was not attended by any employees. Norwas there any evidence that employees were evermade cognizant of the context of Spector's statement.he did notknow how long such would last. Saul Spector,Respondent'sowner and president, could not recall what he said at the timeof the layoff5The purposeof the meeting was to discussthe possibilityof a consentelection inCase 4-RC-11267.6Those employeeswere.HaroldBlankenhorn,James Bucher,HaroldBucher,Wilbur Clark, Joseph P. Cromyak, Ray Culbert, Jr., William FCulbert,Bruce A Gilbert,MichaelKretulskie,John Polatz,AnthonySylvester,Robert Stonelake,Michael A.Sukana,Sr, MichaelA Sukana,Jr.,Thomas ASweigert,Kenneth Thomas,Michael A. Tonck, andFrederickD. Smith.Clark,Polatz,and Torickwere recalledon November77Cf.Oahu Refuse Collection Co., Inc.,212 NLRB 224 (1974); see alsoUnitedMineral & Chemical Corporation,155 NLRB 1390 (1965), enforce-ment denied 391 F 2d 829 (C A 2, 1968). EAST COAST EQUIPMENTCORP.619Thus, even though Spector's conduct was motivatedby antiunion considerations and had the, effect ofdiscriminating against certain employees for thosereasons, we conclude that in these circumstances thestatement itself did' not interfere with employees'Section 7 rights.4.In the representation election held on Decem-ber 10,8 Respondent challenged the ballots ' of 14individuals whotn it contended had been permanent-ly laid off.9 The challenges, a number sufficient toaffect the outcome of, the election,10 were cast byemployeeswho were among the 18 employeesunlawfully laid off on October 25. As discrimmatees,they were eligible to vote in the election.ii Therefore,we shall direct the Regional Director to open andcount the challenged ballots and issue a revised 'tallyof ballots.We agree with the General Counsel's exceptionthat the Administrative Law Judge erred in failing todeal with Petitioner's objections and in not makingrecommendations to the Board in light of theRegional Director's order consolidating cases whichcontained a specific direction that after the consoli-dated hearing the representation case be transferredto the Board.12 Since the revised tally of ballots to beissued by the Regional Director may reveal thatconsideration of the impact of Respondent's conductupon the election is unnecessary, we have decided todefer ruling on the election's validity until such timeas the Regional Director has opened and counted thechallenged ballots, and the final outcome of thevoting is known.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the purposeand policies of the Act.We have found that on October 25, 1974, Respon-dent discriminatorily changed the status of 18employees from temporarily laid off to permanentlylaid off. Three of these employees, Clark, Polatz, andTorick, were recalled to work on November 7, 1974.As to the remaining 15 employees we shall orderRespondent to recall them to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions of employment, without prejudice to theirseniority or other rights and privileges. In the eventfiThe election was conducted in a unit of all production andmaintenanceemployees of Respondent excluding all office clericalemployees, professional employees, guards, foremen and supervisors asdefined in the Act Respondent's answer to the amended complaintadmitted the appropriateness of such a unit9They were: Harold Blankenhorn, James Bucher, Harold Bucher,JosephP Cromyak, Ray Culbert, Jr., William F. Culbert, MichaelKretulskie, Bruce A. Gilbert, Anthony Sylvester, Robert Stonelake, Michaelthat no fobs are available, we shall order Respondentto prepare a preferential hiring list and recall them inaccordance with such list, discharging, if necessary,any employees hired after October 25, 1974. We shallrequire Respondent to make each of the 18 laid-offemployees whole for any loss ofearningseach mayhave suffered because of his layoff by payment toeach of them of a sum of money equal to the amountthat he normally would have earned as wages fromOctober 25, 1974, until the date of his recall orplacement on a preferentiallist,asthe case may be,less hisnet earnings during said period, the backpayto be computed on a quarterly basisin the mannerestablishedby the Board inF.W. WoolworthCompany,90NLRB 289, 2911-294 (1950), withinterest accruing at the rate of 6 percent per annumtobe computed in themanner setforth in'IsisPlumbing & Heating, Co.,138 NLRB 716 (1962).In issuingour customaryreinstatementand back-pay order, however, we have taken into considerationthat the adverse economic conditions, which moti-vated the layoffs of the 18 employees on October 17,appear , to have persisted past the time whenRespondent discriminatorily converted those layoffsfrom temporary to permanentstatus.Consequently,we recognize that,regardlessof such discrimination,there well may not have, been any jobs available forthose employees as of the time of their unlawfullayoff or forsometimethereafter, except for the threewho were recalled on November 7. In other words,absent the discrimination found herein, a questionstill existsas to when, if atall, the remaininglaid-offemployeeswould havebeenrecalled to work.Accordingly,we find- it necessary to leave thedetermination of thisissueto the compliance stage ofthisproceeding,since it isnot our intention torequire the laid-ofd' employees'immediaterecall orbackpay if it appears in the compliance stage thatthey are not entitled thereto under Board precedent.Since we have found that Respondent committedunfair labor practices which go to the very heart oftheAct by interfering with the rights guaranteedemployees by Section 7 of the Act, we shall order itto cease and desist therefrom in any othermanner.GeneralCounsel excepts to the failure of theAdministrative Law Judgeto issuea bargainingorder to remedy Respondent's unfair labor practices.We have decided to defer ruling on such remedyuntil afterwe areapprised of the outcome of theA. Sukana,Sr.,MichaelA. Sukana, Jr., ThomasA Sweigert,and FrederickD. Smith.ioThe tallynow showsthat,in addition to the challenges,14 ballots werecast for,and 19 against,Petitioner'i See,e g, Washington Aluminum Company, Inc.,126 NLRB 1410, 1411(1960), affd. 370 U.S 9 (1962)12 SeeDexterFoods, Inc, d/b/a Dexter IGA Foodliner,209 NLRB 369fn.l (1974) 620DECISIONSOF NATIONALLABOR RELATIONS BOARDelection based on a revised tally of ballots to beissued by the Regional Director, since that resultmay make it unnecessary to consider whether toinclude a bargaining order as part of the remedy inthis case.We shall, therefore, retain jurisdiction overCase 4-CA-7104 for the limited purpose of deter-mining what further remedial measures, if any,would be warranted in the event Petitioner does notreceive a majority of the valid ballots cast in theelection held in Case 4-RC-11267.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,East Coast Equipment Corporation and Steco Sales,Inc.,LowerMillCreek Manor, Pennsylvania, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening to reduce its employee complementin order to inhibit union activities.(b) Creating the impression it would close its plantentirely in order to avoid bargaining with any union.(c)Discriminating in regard to the hire and tenureof employment and term or condition of employmentof any of its employees, including permanentlylaying off employees to prevent them from beingeligible to vote in a Board-conducted election.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form a labor organiza-tion, to join or assist Aluminum Workers Interna-tionalUnion, AFL-CIO, Region #4, or any otherlabororganization, to bargain collectivelywithrepresentatives of their own choosing, to engage inconcerted activities' for the purpose of collectivebargaining or other mutual' aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to each of the following named individu-als immediateand full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, or, if no such jobs areavailable,prepare a preferential hiring list andthereafter recall employees as jobs become availablein accordance with such list, and before otherpersons are hired for such jobs, in the manner setforth in the section of this Decision entitled "TheRemedy."13In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the noticereading "Posted by Orderof the NationalLaborRelations Board" shallread "Posted Pursuant to aHarold BlankenhornBruce 'A. GilbertJames BucherMichael KretulskieHarold BucherAnthony SylvesterJoseph P. CromyakRobert StonelakeRay Culbert, Jr.Michael A. Sukana, Sr.William CulbertMichael A. Sukana, Jr.Thomas A. SweigertKenneth ThomasFrederick D. Smith(b)Make each of the above-named employees andWilbur Clark, John Polatz, and Michael A. Torickwhole for any loss of earnings he may have sufferedby reason of the discrimination against him in themanner set forth in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its plant in Lower Mill Creek Manor,Pennsylvania, copies of the attached notice marked"Appendix." 13Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to, employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 4, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.IT IS FURTHER ORDERED that the challenges to theballots in the election held on December 10, 1974, inCase 4-RC-1 1267 be, and they hereby are, over-ruled.IT IS FURTHER ORDERED that Case 4-RC-1 1267 be,and it hereby is, remanded to the Regional Directorfor Region 4 for the purpose of opening and countingthechallengedballotsofHarold Blankenhorn,Harold Bucher, James Bucher, Ray Culbert, WilliamCulbert, Joseph Cromyak, Bruce Gilbert, MichaelKretulskie, Frederick B. (Fred) Smith, Robert (Bob)Stonelake,MichaelA. Sukana, Jr.,MichaelA.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." EAST COAST EQUIPMENT CORP.621Sukana,Sr.,Thomas Sweigert,and Anthony Sylves-ter.DIRECTIONIt ishereby directed that the Regional Directorshall, pursuant to the Board's Rules and Regulations,Series8,as amended, within 10 days of the date ofthis order and direction open and count the ballotsand cause to be served on the parties a revised tallyof ballots. In the event Aluminum Workers Interna-tionalUnion, AFL-CIO, receives a majority of thevalid ballots cast the Regional Director shall issue acertificationof representative. In the event therevised tally of ballots reveals that AluminumWorkers International Union, AFL-CIO, has notreceived a majority of the valid ballots cast in theelection held on December 10, 1974, in Case 4-RC-11267 the Regional Director shall transfer Case 4-RC-11267 to the Board for further processing.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to the individuals named belowimmediate reinstatement to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, or, if nosuch jobs are available, put these employees on apreferential hiring list and recall employees asjobs become available in accordance with suchlistand before other persons are hired for suchjobs: Harold Blankenhorn, James Bucher, HaroldBucher,Joseph P. Cromyak, Ray Culbert, Jr.,WilliamCulbert,BruceA.Gilbert,MichaelKretulskie, Anthony Sylvester, Robert Stonelake,Michael A. Sukana, Sr— Michael A. Sukana, Jr.,Thomas A. Sweigert, Kenneth Thomas, andFrederick D. Smith.WE WILL make whole the above-named em-ployees for, any loss of earnings they may havesuffered by reason of our'i discriminationagainstthem by payment to each of them of a sum ofmoney equal to the amount that he normallywould have earned from the date of suchdiscriminationto the date of recall or placementon a ' preferential list, as the case may be, less hisnet earningsduring said' period, together withinterestthereon at 6 percent per annum.WE WILL make wholes Wilbur Clark, JohnPolatz,and Michael A. Torick for any loss ofearningsthey may have suffered between October25 and November 7, 1974, by reason of ourdiscrimination against them together with interestthereon at 6 percent per annum.WE WILL NOT threaten to reduce the employeecomplement in order to stop union activitiesamong our employees.WE WILL NOT create the impression we willclose our plant in order to avoid bargaining withany union the employees may choose.WE WILL NOT permanently lay off temporarilylaid-off employees, or otherwise discriminate inregard to the hire and tenure of employment andterms or conditions of employment of any of ouremployees because of the ability of temporarilylaid-off employees to vote in Board-conductedelections.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, to joinor assist Aluminum Workers International Union,AFL-CIO, Region #4, or any other labororganization, and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities, except to theextent that such right may be affected by an,agreement requiringmembership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.EAST COAST EQUIPMENTCORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: This is aconsolidated proceeding joining a complaint case- 4-CA-7104-with a representationcase- 4-RC-1 1267. Upon acharge filed on November 4, 1974, by Aluminum WorkersInternationalUnion, AFL-CIO,Region #4,herein calledtheUnion, the complaintissued onMarch 17, 1975,againstEast Coast Equipment Corporation and StecoSales, Inc., herein together called the Respondent, or theCompany. In the representation case a petition for anelection was filed by the Union and a Board-conductedelectionwas held on December 10, 1974; the RegionalDirector thereafter ordered a hearing on certain challengesaffecting the results of the election and on certainobjections filed by the Union. The two cases were joinedfor single hearing, which was held on March 31 and April 1and 2, 1975, at Pottsville, Pennsylvania. The issues arewhether the Respondent violatedSection 8(a)(1) and (3)of the Act, and whether the challenged ballots should beopened and counted. Briefs were filed after the close of thehearing by the General Counsel and the Respondent.Upon the entire record, and from my observation of thewitnesses I make the following: 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTever returned to work. The complaint alleges that all 18 ofthe men were laid off or discharged-it is of little momentwhat descriptive word is used - because "the Union wastrying to organize" the employees, and therefore inviolation of Section 8(a)(3) of the Act.Pursuant to the Union's petition the Board conducted anelection of December 10, 1974; 14 pf the men who had notbeen recalled cast challenged ballots, which are sufficientin number to affect the results of the election. If in factthese 14 had been illegally discharged, their ballots mustnow be opened and counted. If it is not proved they hadsuffered unlawful discrimination in employment when senthome, they still had a right to vote, and their ballots mustbe opened, if in fact they had a reasonable expectancy ofreturn to work on the day of the election, almost 2 monthsafter they were sent home. These last questions must bedetermined in the representation case aspect of thisconsolidated proceeding.The Respondent denies any unlawful motive in itsactions.Affirmatively, it contends all the discharges wereeconomically dictated by adverse financial conditions.There are facts, according to the General Counsel, whichindicate antiunion intent in the mass layoff: timing, highpercentage of union cardsigners among the dischargees,knowledge of union activities in management, and clearevidence the Respondent preferred not to have a unionrepresent its employees. And there are facts supporting theassertion of economic explanation: the employees weretold on October 17 the layoffs were necessitated byfinancial stress, no new employees were ever hired toreplacea single one of the 15 permanently releasedproduction workers, the reduced complement-35 in placeof 50-worked more efficiently and produced morefinished trailers than before the reduction in force, andthere was even less overtime worked than had been thecase earlier. The resultant thrust of the complaint is one ofinference, suggesting that the external appearance ofthings-whatwas said at the critical times and whatmaterially happened thereafter-be weighed in the balanceagainst circumstances that point a finger of suspicion, andsupport, it is argued, a contrary conclusion.There is precedent for the situation where the externalformat of things belies the true, albeit hidden, mental stateof the actors. It is important in such cases, however, toguard against Inflamatory argument, deliberate descriptivecoloration of words which reflect only the attitude or innerconvictions of the speaker and prove nothing objectivelyuseful. It is the established facts, as distinguished fromstatements of opinion, that must be appraised in decidingwhether or not an inference, of , illegality, is warranted.Fairness also demands that all the relevant facts of recordbe considered, and not only an out-of-context selection oftruthswhich collectivelymay support one finding oranother. And, finally, the burden, of establishing the truthof the complaint allegation of improper conduct restsessentially upon the General Counsel. If in the end thefacts point equally to an illegal intent and to just cause fordischarge, the complaint must be' dismissed. See,N.L.R.B.v.Glen Raven Silk Mills,203 F.2d 946 (C.A. 4).East Coast Equipment Corporation and Steco Sales, Inc.,are each Pennsylvania corporations and, up to December3, 1974, together carried on a trailer manufacturing andselling businessat Lower Mill Creek Manor, Pennsylvania.At that time Steco bought the entire assets of East Coastand continued uninterrupted the same manufacturing andselling businessas before, using the same equipment andthe same complement of employees and supervisors. Bothcorporations were, and still are, owned in their entirety bySaul Spector, who is and always has been president anddirect managerof each and always used a single office forboth of hisbusinesses. Spector runs the distribution part ofthe business in part by traveling about the country as asalesman.As to the production part, all centered inPennsylvania,he had, before December of 1974, asupervisor or two directly in charge of the productionprocess, but they always took their orders from him. It wasalways he who made all business decisions, including levelof hiring, purchase of materials, and any other manage-ment decisions needed for the day-to-day functioning ofthe plant. He took everything into the name of his StecoSalesCorporation as a paper device to clear unpaid bills ofEast Coast and from December on has had less supervisionin production and spent more of his time in direct contactwith the production process. It is admitted in the answerthat during the 12-month period before issuance' of thecomplaintthe two corporations together, at this onelocation, purchased and received goods from out-of-statesourcesvalued in excess of $50,000.Both companies, here together named the Respondent,dispute the complaint allegation that the two corporationstogether constitute a single employer within the meaning oftheBoard's decisional precedents, or that Steco is asuccessorof East Coast. I find on the total record that thetwo corporations were, before December 1974, a singleemployer, that Steco since then has been at least thesuccessorto East Coast, that the complaint correctly namesthem a singleRespondent here, and that they are engagedin commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDIfind that Aluminum Workers International Union,AFL-CIO,Region #4,is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThis casecentersupon the discharge of 18 employees onOctober 17, 1974. During the prior month, betweenSeptember 23 and 29, more than 40 of the total comple-ment of about 50 had signed cards in favor of the Union,and the Union had, by letter dated October 1, demandedrecognitionfrom the Respondent as exclusive bargainingagent.Italso filed a petition at that time for a Board-conducted election. Seventeen of the eighteen men senthome had signed union cards. Ten days or so later three ofthe laid off men were recalled; one of these was the manwho had not signed a card. None of the remaining 15 was Section -8(a)(1)EAST COAST EQUIPMENT CORP.623A.Evidence to Support the ComplaintMichael Sukana, Jr., one of the discharged employees,spoke about what he called an "independent union," withthree officers of whom he was recording secretary. He saiditsfunction was to meet with "company employees-ifthey wanted to fire a guy-to talk with them, and so forth;to represent the men." Of the more than- 30 witnesses whoappeared at the hearing no mention was made by any otherof them about there ever having been a union in this plantbefore the advent of the Aluminum Workers in September1974. In any event, Sukana testified that one day in Junehe and two other employees spoke to Saul- Spector, theowner of the Company, about a bonus and a profit-sharingplan. Spector said he would think about it, and the threemet with him again in July. Nothing came of that meetingeither, but according to Sukana, Spector said to them thatday "If I hear anymore bullshit about unions, I'll cut thisshop down to twenty-seven men." Spector, one of the lastwitnesses to testify, did not contradict Sukana, whom Itherefore credit. I find the owner's threat- that day toreduce the employee complement in retaliation for unionactivity was an unfair labor practice in violation of Section8(a)(1) of the Act.On September 23, 11 employees met at a public placeaway from the plant with Robert Christian, a union staffrepresentative, and all signed union cards. They were givenadditional cards and by the end of the month many morehad signed, at their homes, in the plant, and at later unionmeetings.Weekly meetings of employees were held byChristian regularly thereafter. On October 1, the Unionwrote the Company it represented a majority, and offeredto meet for the purpose of convincing the Company of thefact, providing the cards be examined only by an outsider,with no member of management ever to know whichemployees had signed. Almost simultaneously the Unionfiled its petition and placed in the hands of the Boardagent, according to- Christian, 40 signed cards.'The partiesstipulated that on October 1, there were 53 rank-and-fileemployees in the bargaining unit.'On October 17, Spector assembled the employees in theplant 'and talked to all of them. There was no writtenspeech and no record was made of his comments. Hetestified about what he said and a number of employeesspoke at the hearing of what they remembered hearing.Out of the generalities and vagaries in the testimony, fromthe paraphrasing by many witnesses and the leadingcharacter of much of the questioning, four ideas emergedefinitely, as having been voiced ' by the owner that day.1.Spector said the Company was in such bad financialconditionthere 'had to be a mass layoff. From histestimony:I told them that the company was in bad financialcondition and that I could not afford to continue onthisway 'and that I would have to lay off peoplebecause I cannot pay my bills-and that due to the,Among the witnesses, three of the persons named on the stipulated listof employees testified they were no longer working on October I GeorgeReed said he was laid off in July and never recalled. Wojoik asked to be laideconomy, increase of steel and increase of the prices,and what I'm getting, for the units, that I'm runningseriously in the red and I don't know what or how I'mgoing to continue from here.*ssI told them that it was hard for me to get parts in to fillthe orders that I had . . . that basically we were out ofwheels at a certain time... .From the testimony of Joseph Cromyak:Well he said business was bad and he didn't have anyorders, couldn't get any parts.Employee Bruce Gilbert:Well he informed us of the condition of the company-financial, the amount of stock, the shortage of orders-and that he had to-lay off in order to get caught upagain.Ray Culpert, Jr.:That due to the economic trouble he had to lay men off.Like there was poor management, he told us, andhe had to straighten it out.2.Spector said in his opinion the employees did notneed a union and he preferred they not be represented.From his testimony: "I told the employees that in myopinion that they didn't need a union." Cromyak: "He saidhe didn't want to have a union run his company. . . . Hesaid that the orders were down-but there was a lot oforders." Bruce Gilbert: "Well he said that he didn't thinkthat we needed a union or that one was necessary in theCompany." Thomas Sweigert: "Well, that he didn't thinkthat we needed a union, that we were getting along finewithout one.,,3.Spector told the employees each should decide thequestion according to the dictates of his own conscience.Spector: "But I also told them that in their hearts, if theyfelt that they needed a union to represent them that-without prejudice on my part-that they should vote forit."Bruce Gilbert: "Q. In fact, didn't Mr. Spector ask theassembled employees to do what they felt in their heartswas best? A. Yes, he did." Culpert, Jr.: "Q. Do youremember Mr. Spector saying, `Do what you believe (was)right in your own heart'? A. Yes."4.Spector said that if necessary he could afford to closethe plant because he had enough personal money to liveon.Again, both Spector and the General Counsel'semployee-witnesses agreed he did make that statement. Onthis fourth point, however, there is a dispute as to how andin association with what other ideas the owner talked ofclosing down the business. According to Spector, he didnot say this when expressing his view of unions, or tellingoff in July and also never returned, And MarvinBlankenhorn was hurt inFebruary 1973, has been off most of the timesince,and lastworked a day ortwo last July. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees they had a right to and should decide as intheir heart they thought right. He insisted he explained thatif the business did not improve financially, if it kept losingmoney he could close it and keep on living well anyway.What this means, if Spector is to be believed, is that he wascalling for cooperation in the sense that the employeesshould work harder, produce more, idle less, and therebyavoid the danger of total closure.The General Counsel reads the record transcript other-wise. She sees in Spector's statement a threat of retaliationiftheemployees did not abandon the union ideaaltogether. It is by no means clear that the employees'recollections support this contention.Ray Culpert, Jr.:Well he said that he could-like, in other words, he saidthat he didn't really care about the place, that he wouldshut down if trouble started, if we kept with theunion-stuff like that.Bruce Gilbert's testimony can be read otherwise.Q. (By Mrs. Berkowitz) Do you recall if Mr.Spector said anything in his speech on the 17th aboutclosing the plant?A.He said that conditions were'such that if theydidn't approve it was a possibility.2And Sweigert testified as follows:Q.Do you remember him discussing anythingabout the financial condition of the Company?A.Yes, he said that it was pretty shaky.Q.Do you remember him saying anything aboutclosing the Company.A. - Yes.Q.What did he say about that?A.Well, a couple of times he said it was likecontradicting himself, but he said that he could closethe company down and it wouldn't hurt him a bit forany length of time; the only ones itwould hurt was us.Again, still bySweigert:Q.(ByMr. Troy) And the first thing he spokeabout was the financial condition of the company,wasn't it?A.Yes.Q.And it was in that particular area he said hecould get by on his own if the shop closed down, didn'the?A.Yes.Q.And he didn't say anything about closing downwhen he was talking about the union, did he?A.No, not really.I think Spector trenched too closely upon the statutoryproscription when he spoke of closing the plant in the sametalkexplaming the imminent economic layoffs. Evenassuming he, had no intention of intimidating them awayfrom their prounion resolve, the possibility the employeeswould merge the two concepts-economic shutdown andanitunion shutdown-could not have escaped him. I findthat by joining the two ideas in the same talk, at a timewhen the employees were particularly sensitive to econom-ic danger-no one knew at that moment exactly who wasgoing to be selected for layoff-the necessary effect uponthe employees was one of coercion in 'their protectedfreedom to choose or reject the Union. I therefore find thatby speaking of total closure that afternoon Spector violatedSection 8(a)(1) of the Act, as`alleged in the complaint.At the -close of the workday' of October 17, the daySpector made his announcement, 18 employees were laidoff and given paychecks then and there. The next' day wasthe regular weekly' pay time for` the rest. Together withtheir paychecks both groups-the 18 laid off and all whoremained-were given a written statement signed' bySpector explaining why, they should not adhere' to theUnion.A week or two later-the 'date not certain on therecord-Spector told his employees that if they succeededin producing more than an average of 6 trailers weekly-figured at a total number of 24 during any' l month-hewould given them a bonus of $150 per extra trailer, thatamount to be distributed equally among them , all. Heexplained he was going under financially because notenough trailers were, coming from the shop, and that sixweekly was the minimum required to keep his head abovewater. Sure' enough, during November,, 34 trailers wereproduced (according to consistent oral testimony; inconsis-tencies between oral testimony and what limited, recordevidence was shown on this record is a pervasive, weaknessof both the General Counsel's and the Respondent'scases!). Pleased with the production improvements as theyappeared; `Spector raised the ante and decided to, make it$200, incentive bonus for every extra trailer instead.Accordingly, on December 6, because the men had made10 trailers,more than the November minimum require-ment, he'gave'each man a check for $60. "In the ensuingelection the. Union lost." Here the election took place onDecember 10, and the Aluminum Workers did fail ofmajority, but the above quotation is from, the,SupremeCourt', decisionin N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964).-No `citation of authority is- needed for the propositionthat where the employer gives increased benefits in payimmediately before an election and as inducementforemployees to vote against the union, he illegally restrainsand coerces them. And even where, he says nothing abouthis inner purpose in the unprecedented largesse, he maystill run afoul of the statute because "The danger inherentm well-timed increases in benefits is the suggestion of a fistinside i the velvet glove."Exchange Parts, supra.But whenthe payment, albeit for the first time, is affirmativelyshown-as clearly is the case here-to be directly ex-plained and, justified by unmistakable economic condi-tions, the conclusion of illegal motive, or of inevitable2The word "approve" appearing in the, transcript of testimony ascomingfrom Culbert is a typygraphical error; it should read "improve"instead. EAST COASTEQUIPMENT CORP.625coercive effect, is not warranted. As the Supreme Courtalso said inExchange Parts,itwas there dealing with"conferral of employee benefits . . . for the purpose ofinducing employees to vote against the union ...." Therecan be no such finding based upon Spector's payment ofthe incentivebonus to his people in December 1974, for theobjective evidence of a purely economic and a clearlyexpressed legitimate purpose could not be plainer. Cf.Fashion Fair, Inc.,157 NLRB 1645 (1966).In fact, there is an extraordinary parallel between hispayment to 35 employees in December and his reductionof 15 from the total complement of 50 employees inOctober. The bonus was paid because the employees didwork with attention and diligence. The 15 were released inOctober because for some months the 50 had not beenworking with attention and diligence. And it is a fact thatthey did not, because when the layoff was over, theremaininggroup, working with attention and diligence,produced more trailers!B.The Discharges; Additional Evidence; Analysisand ConclusionI find that the evidencein itstotality does not suffice toprove the complaint allegation that the discharge of the 18employees on October 17, 1974, constituted violations ofSection8(a)(1)and (3) of the Act because legallymotivated, and I shall therefore recommend dismissal ofthe complaint to that extent.There had been economic layoffs before, one in Januaryand another in July 1974. Of the six or seven employeessent homein July, two returned and the rest were neverrecalled. In past layoffs seniority was not a method ofselectionused by the Respondent. Because his businesswas comingupon increasing production and financialdifficulties, Spector in June hired what he thought was anexperienced manager, -an efficiency expert, called Leven-good, and placed him in complete charge of the productionoperation, even over Mootz, the long-time supervisor andonly othermanagingagent in the shop. Spector himselfspends most of histimeaway from the plant selling thetrailers allover the country.With the discharges reducing the complement of employ-ees to about35, Spector took personal charge of pro-duction and remained much longer periods than before intheplant.A week after October 17 he dischargedLevengood, and never replaced him. Notwithstanding theincreasedproduction of November, the financial positionremained poor and late in November or early Decemberthe Internal Revenue Service took steps to seize the entireproperty of East Coast, the corporate entity literallyowning theproduction equipment and stock. To avoidcomplete collapse, Spector, in the name of Steco, hispersonally owned corporate entity in charge of the sellingaspect ofhis business,took over East Coast's assets. Toaccomplish this he borrowed money and paid the InternalRevenue Service $115,000 in cash for overdue and unpaidtaxes.All the foregoing is from the uncontradicted andperfectlycreditable testimony of Spector himself.Heproduced no corporate records of any I kind to prove hisassertion,but the General Counsel did have access to therecords of East Coast Corporation and did not offer anyconflicting evidence or object to Spector's recital of thepast.Appraisal of the affirmative defense of discharge forcause must therefore start with appreciation of the fact thisbusiness screamed for extreme corrective measures in thefall of 1974.On the question of how 18 men were selected for layoff,there is only the oral testimony of Spector, and he said hedid not personally make the choice. He said Levengoodand Mootz did so, that he asked them to get rid of themisfits, the idlers, the poor workers, etc., and that hissubordinates did just that. There is, however, no counter-vailing evidence that the selection was made in any lessrational way. That unneeded employees were released, thatthe poor producers were sent home, is, moreover, stronglyindicated by the fact that with the lesser staff later, andwith what Spector said was more attentive and discriminat-ing supervision,more trailers were produced. As alreadystated, the facts as to production are not clear on thisrecord. The witnesses all agreed 34 trailers were producedinNovember. One witness, Maskerines, said he used tokeep a record, and therefore knew that an average of 27trailers permonth were produced in August, September,and October, and 19 during only 2 weeks in January. ButtheGeneral Counsel placed into evidence records whichshow the following production of trailers: August-6;September-19; October-19; and November-31. Noone saw fit to try to reconcile all of this evidence.Itmust therefore be found as a fact on this record thatthe fewer employees produced more trailers than the largernumber had been able to put out before. In the circum-stances it would be very difficult, to say the least, if notvirtually impossible, to hold that Spector lied when he saidhis purpose in the mass layoff was economic adjustment,and not fulfillment of an antiunion objective.And, of course, the very fact that not 1 of the 15employees permanentlyreleased inOctober had beenreplaced 5 months later, the time of the hearing, onlymakes the defense assertion the more convincing-all thathappened was unneeded employees were removed from thepayroll. The suggestion during the hearing that Respon-dent compensated for the missing employees by overwork-ing theremaining35, has no support in evidence. Indeed,less overtime was performed during the 7 weeks after thelayoffs than had been worked during the 7 weeks beforeOctober 17; the totals were 502 overtime hours before and280 after.The idea that the remaining 35, scared out of their witsby the illegal discharge of so many of theirfellow-workers,strained inhumanly and outdid any earlier performanceonly out of fear, has no evidentiary support. Not one of themany employees 'still working who testified gave the leastsuggestionof such an explanation for the increasedproduction.Two months before the Aluminum Workers appeared onthe scene, Spector said he would never stand for a union,would cut the staff in half before having one in his shop.And on the very day of the discharges, he spokeambiguously about plant closure, while discussing both hisfinancial troubles and his dislike for unions. Does it followon this total record he sent 18 people home that day 626DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause he did not like unions? All things considered, Ithink not.A final aspect of the unfair labor practice part of thisconsolidated proceeding calls for comment. It will berecalled that on October 1 the Union formally advised theCompany that it represented a majority of the employeesand offered to prove the fact. It does not appear theRespondent ever answered the invitation, a position ofindifference often equated by the Board, in other cases, tobe a refusal to extend recognition on request. The GeneralCounsel did not expressly allege, either in the pleadings orduring the hearing, a demand and refusal, but she does askthat the. Respondent be ordered to bargain with the Unionas part of the remedy in this case. See,N.L.R.B. v. Gissel,395 U.S. 575 (1969), andSteel-Fab, Inc.,212 NLRB 363(1974). The theory is that because of the severity of theunfair labor practices committed, it is not possible to holda fair election and therefore the Respondent must beordered to bargain without an election. In further supportof the position the prosecution offered evidence intendedto prove that in fact the Union had been authorized tobargain immediately on their behalf by a majority of theemployees in the appropriate unit.I do not believe that the separate violations of Section8(a)(1) found above are of such character and significanceas to justify an affirmative bargaining order in this case.Accordingly, the collateral questions of appropriate unitandmajority representative status aremooted, andtherefore I make no finding as to either. Compare,MayDepartment Stores,211 NLRB (1974). Were it necessary todecide I would find the unit set out in the complaint to beappropriate, and I would find that a card majority onOctober 1, 1974, in fact existed in favor of the Union.1.Case 4-RC-11267; the challengesAs the 14 employees laid off on October 17 and who castchallenged ballots in the December 10 election had notbeen discharged in violation of the Act, it cannot be saidthey had a- right to vote because of any illegality in theirremoval from the payroll before the balloting. If at the timeof the election, although in lawfully laid-off status, theyhad a reasonable expectancy of returning to work, theywere eligible voters, and the challenges to their ballots musttherefore be overruled. Among the factors relevant to thequestion of return expectancy, of course, is what employeesare told by management when sent home. There is somevariance in the testimony here on that point, but not a verysignificant disagreement. Cromyak, an employee, quotedSpector, as saying in his October talk about financialdifficulties that laid-off people would be gone "a fewweeks." Cromyak also quoted Mootz, the supervisor, astelling him that he, Cromyak, would "be the first one to becalled back.He said only a few weeks." According toSukana, also laid off, Spector said that day "he hoped tohave everybody back within two weeks." Sukana alsorecalled Mootz saying "You'll be back shortly."At the hearing Spector stressed the fact he did not usethe word "discharge," but only told the employees theywere being "laid off." He denied having used the phrase"twoweeks,"andwhile asserting the layoffswere"permanent," he admitted he could not recall exactly howhe had phrased the announcement. Mootz said all he toldthedeparting employees was that the layoffs were"indefinite," and that he did not know how long theywould last.There was an element of uncertainty on October 17whether any of the 18 persons sent home would ever becalled back; 3 of them were recalled a week or so later.Clearly the Respondent did not, and could not know withcertaintythen,what future prospects were-for theemployees or for the Company. It is one thing to hope, orexpress the hope, that business will improve and permit therecall of laid-off employees, but it is something else againtohave rational basis for predicting in a reasonablemanner their actual recall. The question of reasonableexpectancy must be tested, therefore, as of December 10,and the fact that none of the 15 discharged employees hadbeen recalled now 9 weeks later, is more weighty indicationthat their chances for future employment were indeed verylow. If to this be added the now known fact that in theinterim-between October 17 and election day-thingswere going better for the Company with the reducedcomplement, the, likelihood of employment virtuallyvanishes. And finally, it is no less reasonable to consider,, inthe total context, what happened even after the election; asof March 31, 1975-almost half a year after the layoffs-not one of the challenged voters had returned to work.Ido not think the 14 voters in question had a reasonableexpectancy of return on December 10, 1974, and I do,notthink a statement made by Spector at a prehearmgconference in the representation case warrants a differentconclusion.On October 25 the parties discussed thepossibility of a consent election. Spector was asked werethere any laid-off employees, and whether, "if the businessimproved . . . he would be calling those employees back,"he answered yes. He was then advised that any of the laid-off people who had a reasonable expectancy of recall wereeligible to vote. To this, according to the uncontradictedtestimony of Christian, the Union's agent who was present,Spector said: " ... that he had no union in his plant andthat he did not have to take these people back. He statedthat if that was the case, he wouldn't take them back."The only true relevance these words can have in thisoverall proceeding is to the possibility Spector did notrecall any of the 15 employees after October 25 because ofa desire to keep them from voting in the ,election. But thecomplaint does not explicitly allege any discharge ofanyone as of that day, either as a removal from actualemployment or as an affirmative act of refusal to recall.The case was not tried on any such theory, although theGeneral Counsel belatedly makes such an argument in herbrief. In any event, although Spector's words that day canfairly be taken as an expression of intent to commit wrong,the facts shown give no indication that he ever had theopportunity to implement an improper objective. Therenever came a time when there was need or justification forhiring any of these people. Proof of improper intent in theemployer's mind is not a substitute for affirmative evidencethat there is, or was, work available for any employees-old ones or new ones. EAST COAST EQUIPMENT CORP.627I find that the record evidence supports the challenges tothe 14 ballots in question, and I accordingly recommendthat the challenges be sustained.2.The objectionsMy reading of the formal documents indicates that theRegionalDirector ordered a hearing on only threeobjections filed by the Union-asserted illegal discharge ofemployees on October 17, asserted illegal promise ofincentivepay later that month, and asserted illegalgranting of the incentive award on December 6. Thefindings already made with respect to those three objec-tions show that all three should be overruled.The violation of Section 8(a)(1) committed by theRespondent in July 1974 occurred before the filing of thepetition and therefore can in no event be basis for settingthe, results of the election aside. The violation of Section8(a)(1) found above, based on Spector's speech to theemployees on October 17, did occur within the standardperiod for filing objections, but I do not see it as anobjection filed by the Union and therefore make norecommendation to the Regional Director in that respect.If in his judgment he sees fit to set the election aside forthat reason, it is a matter outside the discretion of theheiring officer.IV.THE REMEDYThiscasecalls for no more than the usual remedyordering theRespondent to cease and desist fromcommittingthe type of unfair labor practices that havebeen found. It must also be ordered not to commit otherunfair labor practices of a like or related manner.V.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By threatening to reduce the employee complementin order to inhibit union activities and by creating the3 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits' findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.impression it would close its plant entirely in order to avoidbargainingwith anyunion the Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) of the Act.2.The aforesaidunfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Uponthe foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDERSThe Respondent, East Coast Equipment Corporationand StecoSales,Inc., Lower Mill Creek Manor, Pennsyl-vania, its officers, agents, successors,and assigns, shall:1.Cease and desist from threatening to reduce theemployee complement in order to inhibit union activities,creating the impression it would close its plant entirely inorder to avoid bargaining with any union, or in any like orrelatedmanner interfering with,restraining,or coercingemployees in the exercise of the right to self-organization,to form, join, or assist Aluminum Workers InternationalUnion,AFL-CIO, Region #4, or any other labororganization to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its place of business in Lower Mill CreekManor, Pennsylvania, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms provided bythe Regional Director for Region 4, after being duly signedby, its representatives, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by itto insure that all said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 4, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.To the extent that the complaint alleges the illegaldischarge of any employees, I recommend that it be, and ithereby is, dismissed.4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."